        Case 4:18-cv-00886-KGB Document 36 Filed 04/16/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                         LITTLE ROCK DIVISION

PATRICIA WALKER-SWINTON                                                  PLAINTIFF

v.                                Case No. 4:18-CV-886 (KGB)

PHILANDER SMITH COLLEGE, AND
DR. RODERICK SMOTHERS, SR., PRESIDENT,
IN HIS INDIVIDIAL AND OFFICIAL CAPACITY,
AND DR. ZOLLIE STEVENSON, JR., VICE-PRESIDENT,
ACADEMIC AFFAIRS, IN HIS INDIVIDIAL AND
OFFICIAL CAPACITY                              DEFENDANTS

       MOTION FOR LEAVE TO AMEND ORIGINAL COMPLAINT

       Comes now the Plaintiff and moves the Court for leave to amend the original

pleading pursuant to Federal Rule Civil Procedure 15 and as the basis for said

motion states:

       1.     That a Complaint was duly filed in this matter on or about November

28, 2018. (Dkt. No 1).

       2.     That prior to the filing of the Complaint, Plaintiff attempted to obtain

certain information to which she believed that she was entitled from the defendants

but was otherwise locked out and denied access to her work related computer

generated files. .

       3.     That the information requested was believed to be germane and

important to maintaining a cause of action against the Defendants.

       4.     That the Plaintiff has independently received and located partial
                                           1
           Case 4:18-cv-00886-KGB Document 36 Filed 04/16/19 Page 2 of 2



information related to the requested materials at various times since the filing of

the Complaint.

      5.       That the Plaintiff also independently obtained information which is

relevant to the manner in which the Defendants operate in derogation of federal

laws which is relevant to the matter pending before this Court.

      6.       That the Plaintiff has amended her claims to more accurately narrow

and reflect her claims and causes of action.

      7.       That the Plaintiff has amended her complaint of mistakes and errors.

      8.       That this motion is not made for the purpose of delay but because

justice requires that the same be granted.

      9.       That a copy of the proposed amended complaint is attached hereto.

      WHEREFORE, the Plaintiff prays that she be permitted to amend the

original complaint filed in this matter and for all other proper and just relief.


                                                 Respectfully submitted,


                                                 Teresa Bloodman
                                                 #2005055
                                                 Attorney for Plaintiff
                                                 P.O. Box 13641
                                                 Maumelle, AR 72113
                                                 (870) 55-1940 - Direct
                                                 teresabloodman@yahoo.com




                                             2
